AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                                                                                                            U.S. B'STHiC I COURT
                       Sheet 1
                                                                                                               DISTRICT OF HH
                                                                                                            CC-5JJi -I PH 3:21
                                          United States District Court
                                                              District ofNew Hampshire
                       &

             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  V.


                            Louis Tobin                                           Case Number: 20-cr-32-01-PB

                                                                                  USM Number:            11723-082

                                                                                   Michael 0. Shklar, Esq.
                                                                                  Defendant's Attorney
THE DEFENDANT:

   pleaded guilty to count(s)          1 of the Information

□ pleaded nolo contendere to count(s)
  which was accepted by the court.
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended              Count

18 U.S.C.§ 751(a)                 Escape from Custody                                                        8/15/2019




       The defendant is sentenced as provided in pages 2 through                         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
□ Count(s)                                              □ is       □ are dismissed on the motion of the United States.

         It is ordered that the defend^t must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                                                            7/1/2020
                                                                         Date of Imposition of Jud^ent




                                                                                      Paul Barbadoro, United States District Judge
                                                                         Name and Title of Judge


                                                                                   -7 .1
                                                                         Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                    Judgment — Page      2       of
 DEFENDANT:            Louis Tobin
 CASE NUMBER: 20-cr-32-01-PB


                                                          IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
 total term of:                                                                                           .                  .        xx.. x...
 Time Served. The term of imprisonment imposed by this judgment shall run consecutively to the term of imprisonment that the
 defendant is currently serving on Docket #05:16CR00060, District of Vermont.




      ^ The court makes the following recommendations to the Bureau ofPrisons:
        The defendant is currently receiving medication-assisted treatment and the court strongly recommends that he be able
           to continue that treatment while in the Bureau of Prisons custody.




      BI The defendant is remanded to the custody ofthe United States Marshal.

      □ The defendant shall surrender to the United States Marshal for this district:

           □ at                                  □ a.m.      □ p.m.           on
           □ as notified by the United States Marshal.

       □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □ before 2 p.m. on                                            .
           □ as notified by the United States Marshal.

           □ as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

 I have executed this judgment as follows:




           Defendant delivered on

 at                                               »       ^ certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL



                                                                             By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                          Judgment—^Page   3   of"
DEFENDANT:             Louis Tobin
CASE NUMBER: 20-cr-32-01-PB
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 3 years.




                                                      MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             □ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check if applicable)
 4.      n You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution, (check if applicable)
 5.         You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
 6.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
 7.      □ You must participate in an approved program for domestic violence, (check ifapplicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—^Page                 of

DEFENDANT: Louis Tobin
CASE NUMBER: 20-cr-32-01-PB


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the comt about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federaljudicial district where you are authorized to reside witiiin 72 hours of your
      release fi-om imprisonment,imless the probation officer instructs you to report to a different probation office or within a different time
      fiume.
2.    After initially reporting to the probation office, you will receive instructions fi-om the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fi-om the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change.If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week)at a lawful type of employment,imless the probation officer excuses you fi-om
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for,the specific purpose ofcausing bodily injury or death to another person such as nuncha^s or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12.   Ifthe probation officer determines that you pose a risk to another person (including an organization),&e probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact fee
      person and confirm feat you have notified fee person about the risk.
13.   You must follow fee instructions offee probation officer related to fee conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by fee court and has provided me wife a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                             Judgment—^Page         of

DEFENDANT: Louis Tobin
CASE NUMBER: 20-cr-32-01-PB


                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall submit his person, property, house, residence, vehicle, papers, computers(as defined in 18 U.S.C.
 Section 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by
 a United State Probation Officer. Failure to submit to a search may be ground for revocation of release. The defendant
 shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
 conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
 condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must be
 conducted at a reasonable time and in a reasonable manner.

 2. The defendant shall participate in a program approved by probation for substance abuse, which program may include
 testing to determine whether the defendant has reverted to the use of drugs or alcohol. The defendant shall contribute to
 the cost of services rendered in an amount to be determined by the probation officer based on ability to pay or the
 availability of third-party payment. The defendant shall refrain from the use of alcohol or other intoxicants during and after
 treatment.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                     Judgment—Page      6      of
DEFENDANT: Louis Tobin
CASE NUMBER: 20-cr-32-01-PB
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment             Restitution                Fine                 AVAA Assessment*           JVTA Assessment**
 TOTALS           $ 100.00                 $ 0.00                  $ 0.00                  $ 0.00                    $ 0.00



 □ The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.


 □    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                                                                                                        pecified otherwise in
      the priority order or percentage payment column oelow. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victh
                                                                                                                      victims must 'be paid
                                                                                                                                         *'
      before the United States is paid.

 Name of Payee                                                 Total Loss***               Restitution Ordered       Priority or Percentage




 TOTALS                              $                          0.00           $                    0.00


 □     Restitution amount ordered pursuant to plea agreement $

 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       □ the interest requirement is waived for the            □ fine     □ restitution.

       □ the interest requirement for the         □     fine     □ restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015. Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13,1994, but before April 23,1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule ofPayments

                                                                                                                Judgment—Page               of

DEFENDANT: Louis Tobin
CASE NUMBER: 20-cr-32-01-PB


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A    ^ Lump sum payment of$ 100.00                              due immediately, balance due

            □     not later than                                      ,or
            □     in accordance with □ C,            □ D,        □    E, or      □ F below; or

 B     □    Payment to begin immediately (may be combined with                DC,          □ D, or       □ F below); or

 C     □    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D     □    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release fi-om imprisonment to a
            term of supervision; or

 E     □    Payment during the term of supervised release will commence within                               (e.g., 30 or 60 days)
                                                                                                                               ^ after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     □    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due dunng
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 □     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several                 Corresponding Payee,
       (including defendant number)                          Total Amount                         Amount                           if appropriate




  □    The defendant shall pay the cost of prosecution.

  □    The defendant shall pay the following court cost(s):

  □    The defendant shall forfeit the defendant's interest in the following property to the United States:



  Payments shall be applied in the following order: (1) assessment, H.) restitution principal, (3) restitution interest, (4) AVAA assessment,
  (5) fine principal, (Q fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcludmg cost of
  prosecution and court costs.
